

117 HR 4038 IH: To direct the Director of National Intelligence to submit to Congress an intelligence assessment on threats to the United States associated with foreign violent White supremacist extremist organizations.
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4038IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Carson (for himself and Mr. Schiff) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to submit to Congress an intelligence assessment on threats to the United States associated with foreign violent White supremacist extremist organizations.1.Intelligence assessment and reports on violent transnational White supremacist extremism(a)Intelligence assessment(1)RequirementNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, acting through the Director of the National Counterterrorism Center, in coordination with the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis, and in consultation with other relevant Federal departments and agencies, shall submit to the appropriate congressional committees an intelligence assessment on threats to the United States associated with foreign violent White supremacist extremist organizations.(2)ElementsThe assessment under paragraph (1) shall include the following:(A)A list of foreign violent White supremacist extremist organizations.(B)With respect to each such organization—(i)an overview of the membership, ideology, and activities;(ii)a description of any transnational links to the United States or United States persons;(iii)a description of the leadership, plans, intentions, and capabilities;(iv)whether (and if so, to what extent) foreign governments or their proxies provide any manner of support to such organizations, including a list of each such foreign government or proxy;(v)a description of the composition and characteristics of the members and support networks, including whether (and if so, to what extent) the members are also a part of a military, security service, or police;(vi)a description of financing and other forms of material support;(vii)an assessment of trends and patterns relative to communications, travel, and training (including whether and to what extent the organization is engaged in or facilitating military or paramilitary training);(viii)an assessment of the radicalization and recruitment, including an analysis of the extremist messaging motivating members and supporters; and(ix)whether (and if so, to what extent) foreign governments have sufficient laws and policies to counter threats to the United States associated with the organization, including best practices and gaps.(C)An assessment of the status and extent of information sharing, intelligence partnerships, foreign police cooperation, and mutual legal assistance between the United States and foreign governments relative to countering threats to the United States associated with foreign violent White supremacist extremist organizations.(D)An assessment of intelligence gaps and recommendations on how to remedy such gaps.(E)An opportunity analysis regarding countering such threats, including, at a minimum, with respect to mitigating and disrupting the transnational nexus.(3)StandardsThe intelligence assessment under paragraph (1) shall be conducted in a manner that meets the analytic integrity and tradecraft standards of the intelligence community.(4)Form and public releaseThe intelligence assessment under paragraph (1) shall be submitted in unclassified form, but may include a classified annex in electronic form that is fully indexed and searchable. In carrying out this paragraph, the officials specified in paragraph (1) shall—(A)ensure that the assessment is unclassified to the extent possible;(B)make the unclassified assessment publicly available on the internet websites of the officials—(i)by not later than 30 days after submission to the appropriate congressional committees; and(ii)in an electronic format that is fully indexed and searchable; and(C)ensure that the assessment is drafted in a way to maximize the ability to share the assessment, including the classified annex, with the entities under paragraph (5).(5)SharingConsistent with the protection of classified information, the Director of National Intelligence, acting through the Director of the National Counterterrorism Center, in coordination with the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis, shall share the intelligence assessment under paragraph (1) with—(A)appropriate Federal departments and agencies;(B)Joint Terrorism Task Forces and the Domestic Terrorism-Hate Crimes Fusion Cell of the Federal Bureau of Investigation;(C)State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in accordance with section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h); and(D)appropriate foreign governments, including foreign intelligence services and foreign police, and international institutions, that partner with the United States on countering threats associated with foreign violent White supremacist extremist organizations.(b)Report(1)RequirementNot later than 150 days after the date of the enactment of this Act, the Director of National Intelligence (acting through the Director of the National Counterterrorism Center), in coordination with the Secretary of State, the Secretary of the Treasury, the Attorney General, the Secretary of Homeland Security, and in a manner consistent with the authorities and responsibilities of such Secretary or Director, shall submit to the appropriate congressional committees a report on the use of Federal laws, regulations, and policies by the Federal Government to counter threats to the United States and United States persons associated with foreign violent White supremacist extremist organizations.(2)ElementsThe report under paragraph shall include the following:(A)An identification, description, and assessment of the use and efficacy of, Federal laws, regulations, and policies used by the Federal Government to address threats to the United States and United States persons associated with foreign violent White supremacist extremist organizations, including pursuant to—(i)section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485) and section 119 of the National Security Act of 1949 (50 U.S.C. 3056), particularly with respect to the coordination and integration of all instruments of national power;(ii)Executive Order 12333 (50 U.S.C. 3001 note), as amended;(iii)the designation of foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);(iv)the designation of specially designated terrorists, specially designated global terrorists, or specially designated nationals and blocked persons, pursuant to Executive Orders 13886, 13372, and 13224 and parts 594, 595, 596, and 597 of title 31, Code of Federal Regulations;(v)National Security Presidential Memorandums 7 and 9, particularly with respect to the sharing of terrorism information and screening and vetting activities; and(vi)any other applicable Federal laws, regulations, or policies.(B)An assessment of whether (and if so, to what extent and why) such Federal laws, regulations, and policies are sufficient to counter such threats, including a description of any gaps and specific examples to illustrate such gaps.(C)Recommendations regarding how to remedy the gaps under subparagraph (B).(3)Privacy and civil liberties assessmentNot later than 180 days after the date of the enactment of this Act, the Privacy and Civil Liberties Oversight Board, in consultation with the civil liberties and privacy officers of the Federal departments and agencies the Board determines appropriate, shall submit to the appropriate congressional committees a report containing—(A)an assessment of the impacts on the privacy and civil liberties of United States persons concerning the use or recommended use of any Federal laws, regulations, and policies specified in paragraph (2); and(B)recommendations on options to develop protections to mitigate such impacts.(4)Form and public releaseThe reports under paragraphs (1) and (2) shall be submitted in unclassified form, but may include a classified annex in electronic form that is fully indexed and searchable. In carrying out this paragraph, the officials responsible for submitting such reports shall—(A)ensure that the reports are unclassified to the extent possible; and(B)make the unclassified reports publicly available on the internet websites of the officials—(i)by not later than 30 days after submission to the appropriate congressional committees; and(ii)in an electronic format that is fully indexed and searchable.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives; and(B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Affairs, and the Committee on the Judiciary of the Senate.(2)Foreign violent White supremacist extremist organizationThe term foreign violent White supremacist extremist organization means an organization, such as a neo-Nazi or racist skinhead group or militia, with a substantial component based outside the United States, that is engaged in the planning or execution of racially or ethnically motivated acts of terrorism or other targeted violence motivated by White supremacist extremism, particularly against immigrants or individuals perceived to be immigrants, African Americans or other people of African descent, Jews, Muslims, or other people perceived to be ethnic minorities or otherwise not perceived to be White.(3)Terrorism informationThe term terrorism information has the meaning given that term in section 1016(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(a)).(4)United States personThe term United States person has the meaning given that term in section 105A(c) of the National Security Act of 1947 (50 U.S.C. 3039).